Case 1:18-cr-20358-UU Document 11 Entered on FLSD Docket 06/24/2019 Page 1 of 1




                                                   IJNITED STATESDISTPJCT COQJRT                                              .

                                                   SOUTM RN DTSTM CTOFFW RD A
                                       CYSBNO: /' -Zo3 V : u -#
                                       *                                                                                  -
                                                                                                          .

    ukn'
       so STATBSoyAvqr cx
                                  Plaùz;fq
                                                                                          wwavsy 4 rgv yq px s/
                v.            '
                                  D e endan
                                                                                                      nwo?poâwku
                                                                                                               wo (
                                                                                                                  > 7v
    G M .OC SAJO                                   .
                                                       1t.
                                                         +:*3- buL.<pr1*
                                                           .
                                                                                                                                                                       )
                                   *
                '
                                                                                                                                                                       ! .

            k               D *o
                               ' E..
                                   o e                                 jez           .
                                                                                      .      L:v t*p--,jjseoovezkanetl-defene' t                  -

   beicgadvisedofthenatureofiechargets)pene gagaiustmeinthekLs.DistrictCo< Sotzie
   Di
                                                                                ,. ,
                                                                                  m                   .
      strictofFlozidaaherebyacknowledgetllofollowingfactstgbet                                                        zu ô:

                            1)I.
                               havebeervfallyadvisedofmyIigkta, spec' all#myzgktt
                                                                     t,J                                          V.U.kv ,                                   '               ,x      .   ç(
                                                                                                                                                                                          4a((î
                            '7)IpossessfullH owledgeandtmderstandingpfthechargespendingaga% tm ein

                        '
                            3)Ofmyovm âeewillaIdolzerebyrefaseandw/veinopencouzt
                            ' m u ge      & ( myrightt                 ,
                                                                                on                            .
                                               .                       r                                                                                 .
                                                                   '   ,        ..
                                                                                                                  .
                                                                                                                                                             y     X yx qi3%
                        x                                      '                                                                                                    l
   DATBD :
        '                     4                                                                                               .
                                                                                                                                                                       !

                                                                                                                                                         -                       h
                                                                                                                      %

                                                                                                                      . /                                        efendIsnt           '
                                                                                                                                             '
                                                                                                                                       . ...
                                                                                                                                                  yjj
                                                                                                                                                    /'
                                                                                                                                                     *
                                                                                                                                               CounselforD efendaut
                                                                                                                                                                  I
                                                                                                                                                                   .
                                                                                                                                                                       (a
                                                                                                                                                                       ;
                                                                                                                                                                       .
                                                                                                                                                                        y
                                                                                                                                                                        s
                                                                                                                                                                        jt
                                                                                                                                                                         j
                                                                                                                                                                         .
                                                                                                                                                                         ym.
                                                                                                                                                                           , -   %


                                                                                                 ?.
                                               M AGJSTRATE JUDGE'S CERTIFICXTE
          '
          r,à. zdersiN edUni
   advised ofeu' Consftufo tedStatesM agstateJ'
                                              adgecerfnlesthatthedefendanthavi
                                                      .                      ê
                                                                               ngbeen
                    '                  nalzights,hy refasedaudwaivedlkis/lerziglltto                                                                          .        $
                                   ttz'( Q N                               fGkX tac                               t               z(K
            .
                            J                          .                   -.                                                            .                   /x 413.((ç .'
   D ATBD .this &A lyof
                     .--                                       uh&                               20/9 ,at >'M ta%- ls. '
                                                                                             .
   Soui ernD istrictofFlorida              -                                                                                                                 '
                                                                                                                                                                           ,.



                                                                                                      *M =
                                                                                                      '
                                                                                                                                  '-
                                                                                          M XICIA ,M .OTA ZOW U S
                                                                                          UI4TfT.
                                                                                                D STAU SM AGB IRATB JQTDOE
   c:AUSA Def= eCou sel
